Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The claim amendment filed on 2/25/2021 has been entered. Pending claims 1-16 are allowed for the following reasons:
Independent claim 1 is considered allowable over the prior art because the prior art of record fails to wholly disclose, teach, or suggest: 
A method for securing a bonding product in a working region of a bonder via a clamping device, the method comprising: an initialization routine comprising: positioning the bonding product and the clamping device in the working region of the bonder; capturing a partial characteristic contour of the bonding product to determine the position of the bonding product in the working region,by capturing, via a camera, bonding product positioning markings disposed on the bonding product and storing the bonding product positioning markings as bonding product reference markings; determining a position and / or an orientation of the bonding product relative to the bonder based on the bonding product reference markings; bringing clamping fingers of the clamping device into a clamping position; bringing clamping surfaces disposed on the clamping fingers of the clamping device to bear against predetermined contact surfaces of the bonding product such that a connection contact is established without the bonding product being unduly excited to vibrate and / or without there being any collisions with the clamping device during displacement and / or positioning of a bonding tool of the bonder; capturing the previously set clamping position of the clamping fingers via the camera; and calculating the clamping position relative to the position and / or orientation of the bonding product to determine a clamping finger reference position and storing the clamping finger reference position; and -2-Application No. 16/530,431 a takeover routine comprising: positioning the bonding product and the clamping device with the clamping fingers in the working region of the bonder; capturing a current position and orientation of the bonding product and the clamping device by the camera; calculating and displaying, based on the current position and orientation of the bonding product and the clamping device and based on the stored clamping finger reference position, an initial misalignment of the clamping fingers; and correcting and re-capturing, iteratively, the current position and orientation of the clamping fingers and calculating and displayinq a new misalignment of the clamping fingers until the current position and orientation of the clamping fingers corresponds to the clamping finger reference position.
	The remainder of the claims 2-16 are considered allowable due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALEB TESSEMA/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667